
	
		I
		112th CONGRESS
		1st Session
		H. R. 755
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Stark (for
			 himself, Mr. Jackson of Illinois,
			 Ms. Lee of California, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on currency transactions.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Investing in Our Future Act of
			 2011 .
			(b)FindingsCongress
			 finds the following:
				(1)While Wall Street continues to reap massive
			 profits, the 2008 global economic crisis they helped cause has destabilized
			 economies and impacted the budgets of the United States and impoverished
			 nations, compromising the ability of governments to address pressing
			 needs.
				(2)The scope of the
			 financial crisis distorted our national deficit. The Congressional Budget
			 Office estimates that Federal deficit spending is now at a record $1.5
			 trillion.
				(3)Millions of people
			 around the world have been pushed into poverty because of the global financial
			 crisis, through no fault of their own.
				(4)The impacts of
			 climate change, disease, and ill health undermine the economies of developing
			 nations and their ability to contribute to a secure, stable world.
				(5)Predictable,
			 adequate, sustainable, long-term, public funding to address global health and
			 climate change in developing countries at the scale needed does not currently
			 exist but it is urgently needed.
				(6)Cutting vital
			 domestic programs such as education, health care, and nutrition assistance to
			 reduce the national debt will have a harmful impact on the long-term prosperity
			 of the country. Alternative revenue generating mechanisms must be considered to
			 reduce the national debt and meet international development and climate
			 needs.
				(7)The financial
			 institutions that caused the financial crisis should play a significant role in
			 providing funds that will help developing countries mitigate and adapt to
			 climate change, fight global HIV/AIDS, improve maternal and child health in
			 impoverished nations, and reduce the national deficit.
				(8)Currency
			 speculation by financial institutions has destabilizing impacts on the real
			 economy and can contribute to financial crises.
				(9)In 2008, $4
			 trillion in daily currency transactions were undertaken, nearly 80 percent of
			 which by a few major banks, without taxation.
				(10)A tax on the
			 currency market would be paid by these same banks that caused the financial
			 crisis and would generate funds to help reduce our deficit.
				(11)A small levy on
			 currency would curb some speculative transactions, bringing greater stability
			 into the currency market.
				(12)Collection of a
			 small tax would not disrupt legitimate trading in the currency trading markets
			 and would have no significant impact on individual travelers or United States
			 corporations doing business.
				(13)The Secretary of
			 State, Secretary of the Treasury, and the nations in the Organization for
			 Economic Cooperation and Development should work together to implement a
			 broader currency transaction tax to reduce the Federal deficit and fund global
			 health, poverty, and climate change initiatives.
				2.Excise tax on
			 currency transactions
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CCurrency
				transactions
						
							Sec. 4475. Currency transactions.
						
						4475.Currency
				transactions
							(a)In
				generalThere is hereby
				imposed a tax on each currency transaction made by, or on behalf of, a United
				States person.
							(b)Exception for
				low-Value transactions
								(1)In
				generalSubsection (a) shall not apply to any currency
				transaction made by, or on behalf of, a United States person, if the aggregate
				value of the currencies acquired by such person in all such transactions made
				during the calendar year does not exceed $10,000.
								(2)Coordination
				with withholding rulesSubsection (e)(2) shall not apply to any
				currency transaction unless the value of the currency acquired by the United
				States person in such transaction exceeds $10,000. The preceding sentence shall
				not apply if the person who facilitates such currency transaction knows, or has
				reason to know, that the exception provided by paragraph (1) does not apply to
				such transaction.
								(c)Amount of
				tax
								(1)In
				generalThe amount of the tax imposed under subsection (a) with
				respect to any currency transaction shall be equal to 0.005 percent of the
				value of the currency acquired in the transaction.
								(2)Special rule for
				currency derivativesIn the case of any currency derivative, the
				value of the currency acquired in the transaction shall be treated for purposes
				of this section as being equal to—
									(A)in the case of a forward contract, the
				value of the currency purchased or sold forward,
									(B)in the case of a
				notional principal contract, the value of the notional principal amount of the
				contract,
									(C)in the case of an
				option, the value of the currency that would be acquired in the event the
				option were exercised, and
									(D)in the case of any
				other currency derivative, the value as determined by the Secretary.
									(3)Valuation of
				currencyFor purposes of this section, the valuation of any
				currency shall be determined in the taxpayer’s functional currency (within the
				meaning of section 985) at the spot rate on the date of the transaction.
								(d)Currency
				transactionFor purposes of this section—
								(1)In
				generalThe term currency transaction means—
									(A)the exchange of
				any currency for another currency, and
									(B)entering into any
				currency derivative.
									(2)Currency
				derivativeThe term currency derivative
				means—
									(A)any currency
				notional principal contract, and
									(B)any option,
				forward contract, short position, hedge, or similar financial instrument with
				respect to any currency or currency notional principal contract.
									(e)Liability for
				tax; withholding
								(1)Liability for
				taxThe tax imposed under subsection (a) with respect to any
				currency transaction shall be paid by the United States person referred to in
				subsection (a). Such person shall be allowed a credit against such tax in the
				amount withheld as tax under paragraph (2) with respect to such
				transaction.
								(2)Withholding by
				currency transaction facilitators
									(A)In
				generalExcept as provided in subparagraph (B), each United
				States person which facilitates a currency transaction by, or on behalf of, a
				United States person shall deduct and withhold from the amount involved in such
				transaction a tax equal to the amount of the tax imposed under section 4475
				with respect to such transaction.
									(B)Amounts withheld
				only onceThe Secretary shall prescribe regulations or other
				guidance to ensure that only one United States person deducts and withholds the
				amount described in subparagraph (A) with respect to each currency transaction.
				Such regulations or other guidance shall (subject to such exceptions as the
				Secretary may prescribe) require—
										(i)in
				the case of a currency transaction which is confirmed and matched by a United
				States person, that such person so deduct and withhold such amount, and
										(ii)in the case of a
				currency transaction not described in clause (i) which is settled by a United
				States person, that such person so deduct and withhold such amount.
										(3)Coordination
				with other sectionsFor purposes of so much of subtitle F (other
				than section 7205) as relates to chapter 24, amounts which are subject to
				withholding under paragraph (2) shall be treated as if they were wages paid by
				an employer to an employee (and amounts deducted and withheld under paragraph
				(2) shall be treated as if deducted and withheld under section 3402).
								(f)Application to
				expanded affiliated groups
								(1)In
				generalFor purposes of this section, all members of the same
				expanded affiliated group shall be treated as one person for purposes of this
				section.
								(2)Expanded
				affiliated groupFor purposes
				of this subsection, the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
									(A)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
									(B)without regard to
				paragraphs (2) and (3) of section 1504(b).
									A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of an expanded affiliated group if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this
				sentence)..
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by inserting after the item relating to subchapter B the following new
			 item:
				
					
						Subchapter C. Currency
				transactions
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2011.
			3.Funding for child
			 care
			(a)Child Care
			 Assistance Trust Fund
				(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Child Care Assistance Trust
			 Fund, consisting of such amounts as may be appropriated or credited to
			 the Child Care Assistance Trust Fund as provided in this section.
				(2)Transfer to
			 Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the Child
			 Care Assistance Trust Fund, out of any money in the Treasury not otherwise
			 appropriated, amounts equivalent to 10 percent of the taxes received in the
			 Treasury under section 4475 of the Internal Revenue Code of 1986.
				(3)Expenditures
			 from Trust FundAmounts in the Child Care Assistance Trust Fund
			 shall be available, as provided by appropriation Acts, for making expenditures
			 to carry out subsection (b).
				(4)Management of
			 Trust FundFor purposes of subchapter B of chapter 98 of the
			 Internal Revenue Code of 1986, the provisions of this subsection shall be
			 treated as provisions of subchapter A of such chapter.
				(b)Child care
			 assistance grants
				(1)In
			 generalAny appropriation under subsection (a)(3) from the Child
			 Care Assistance Trust Fund shall be allocated among the States as an increase
			 in the amount determined under section 418(a)(1) of the Social Security Act in
			 the same proportion as the amount determined under such section with respect to
			 such State (determined without regard to this subsection) bears to the
			 aggregate amounts so determined with respect to all of the States.
				(2)Funding to be
			 additionalIt is the sense of the Congress that amounts made
			 available under this subsection shall be in addition to (and shall not be a
			 replacement for) other funding for child care assistance.
				4.Multilateral
			 global health programs
			(a)Multilateral
			 global health trust fund
				(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Multilateral Global Health Trust
			 Fund, consisting of such amounts as may be appropriated or credited to
			 the Multilateral Global Health Trust Fund as provided in this section.
				(2)Transfer to
			 Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the
			 Multilateral Global Health Trust Fund, out of any money in the Treasury not
			 otherwise appropriated, amounts equivalent to 25 percent of the taxes received
			 in the Treasury under section 4475 of the Internal Revenue Code of 1986.
				(3)Expenditures
			 from Trust FundAmounts in the Multilateral Global Health Trust
			 Fund shall be available, as provided by appropriation Acts, for making
			 expenditures to carry out subsection (b).
				(4)Management of
			 Trust FundFor purposes of subchapter B of chapter 98 of the
			 Internal Revenue Code of 1986, the provisions of this subsection shall be
			 treated as provisions of subchapter A of such chapter.
				(b)Multilateral
			 global health grant program
				(1)In
			 generalThe Secretary of State shall make grants to assist
			 developing countries in addressing HIV/AIDS, tuberculosis, malaria, maternal
			 mortality, family planning, neglected diseases, and other health issues
			 affecting developing countries.
				(2)Eligibility for
			 grantsGrants under paragraph (1) may be made to—
					(A)the Global Fund to Fight AIDS, Tuberculosis
			 and Malaria to provide grants described in paragraph (1), and
					(B)other multilateral
			 health funding mechanisms which the Secretary certifies—
						(i)provide a
			 significant majority of their total funding to programs in the form of
			 grants,
						(ii)include
			 independent and external technical review of programs in the awarding of
			 funding,
						(iii)include
			 governance structures that involve donor governments, implementing governments,
			 civil society, and affected communities as equal decisionmakers,
						(iv)provide funding
			 based on plans developed by implementing countries through country-level
			 processes that include equal and meaningful involvement of civil society and
			 impacted communities,
						(v)require measures
			 of performance of all projects and formal mechanisms that condition continued
			 financing on successful performance and outcomes, and
						(vi)include
			 mechanisms for strict financial accountability and provides transparency of all
			 decisions, evaluations, and finances through publically accessible
			 documents.
						(3)Funding to be
			 additionalIt is the sense of the Congress that grants made under
			 this subsection shall be in addition to (and shall not be a replacement for)
			 other funding for global health initiatives in developing countries.
				5.Global climate
			 change adaptation and mitigation
			(a)Global climate
			 change adaptation and mitigation trust fund
				(1)In
			 generalThere is established
			 in the Treasury of the United States a trust fund to be known as the
			 Global Climate Change Adaptation and Mitigation Trust Fund,
			 consisting of such amounts as may be appropriated or credited to the Global
			 Climate Change Adaptation and Mitigation Trust Fund as provided in this
			 section.
				(2)Transfer to
			 Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the Global
			 Climate Change Adaptation and Mitigation Trust Fund, out of any money in the
			 Treasury not otherwise appropriated, amounts equivalent to 25 percent of the
			 taxes received in the Treasury under section 4475 of the Internal Revenue Code
			 of 1986.
				(3)Expenditures
			 from Trust FundAmounts in
			 the Global Climate Change Adaptation and Mitigation Trust Fund shall be
			 available, as provided by appropriation Acts, for making expenditures to carry
			 out subsection (b).
				(4)Management of
			 Trust FundFor purposes of subchapter B of chapter 98 of the
			 Internal Revenue Code of 1986, the provisions of this subsection shall be
			 treated as provisions of subchapter A of such chapter.
				(b)Global climate
			 change adaptation and mitigation program
				(1)In
			 generalAny appropriation under subsection (a)(3) from the Global
			 Climate Change Adaptation and Mitigation Trust Fund shall be made for
			 contributions to the Green Climate Fund, and the Adaptation Fund, established
			 pursuant to the United Nations Framework Convention on Climate Change
			 (UNFCCC).
				(2)Funding to be
			 additionalIt is the sense of
			 the Congress that contributions made under this subsection shall be in addition
			 to (and shall not be a replacement for) other funding for global climate change
			 adaptation and mitigation initiatives in developing countries.
				6.Deficit
			 reductionThe amount of taxes
			 received in the Treasury under section 4475 of the Internal Revenue Code of
			 1986 (reduced by amounts appropriated under sections 3, 4, and 5) shall be used
			 for deficit reduction, except that in the case of a fiscal year for which there
			 is no Federal budget deficit, such amount shall be used to reduce the Federal
			 debt (in such manner as the Secretary of the Treasury considers
			 appropriate).
		
